          Case 1:19-cv-02735-KPF Document 40 Filed 08/04/20 Page 1 of 1




August 4, 2020                                                             Richard Fama
                                                                           Direct Phone 212-908-1233
                                                                           Direct Fax   866-591-9124
VIA ECF                                                                    rfama@cozen.com



The Honorable Katherine Polk Failla, U.S.D.J
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2103
New York, New York 10007

Re:    Solange Troncoso v. Inventure Foods, Inc.
       Case No. 1:19-cv-02735 (KPF) (KHP)
       Notice to the Court re: Scheduling of Mediation

Dear Judge Failla,

This firm represents defendant Inventure Foods, Inc. in the above-referenced action. I am writing
pursuant to the directive in the Court’s July 5, 2020 Notice of Mediator Assignment to inform the
Court that the parties have scheduled a mediation with mediator Noah Hanft, on August 6, 2020
at 10:00am, via Zoom.

Please contact me if you have any questions about the information supplied above.

Respectfully,

COZEN O'CONNOR

/s/ Richard Fama

BY:    Richard Fama

cc: Lee Litigation Group, C.K. Lee (via ECF)




                               45 Broadway 16th Floor New York, NY 10006
                       212.509.9400   800.437.7040   212.509.9492 Fax   cozen.com
